Citation Nr: 1622712	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-25 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from June 1971 to January 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the RO in St. Petersburg, Florida.

In March 2016, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

Although the Statement of the Case characterized the issue as a claim for service connection rather than an application to reopen, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In March 2016, the Veteran filed a claim of entitlement to service connection for a myocardial infarction and hypertension, and filed and increased rating claim for tuberculosis.  In a May 2016 letter, the RO acknowledged the claim and informed the Veteran of the evidence necessary to substantiate the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA) for his mental disorder.  

A March 31, 2006, Mental Health Outpatient Note reveals the Veteran applied for Social Security Disability and thought he would get it approved (Virtual VA record 06/03/2013).  

A December 21, 2010, Social Work Psychosocial Assessment reveals the Veteran was by that time receiving Social Security for his mental illness (Virtual VA 06/03/2013).  

A February 26, 2016, Administrative Note reveals that the Veteran was specifically receiving Social Security Disability Income (SSDI).  A March 30, 2016, Mental Health Initial Evaluation Note reveals the Veteran was drawing Social Security disability for depression (Virtual VA record 05/05/2016).

The Veteran's Social Security disability records are directly pertinent to the issue of entitlement to service connection for an acquired psychiatric disorder; however, those records have not been obtained.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that, in connection with his PTSD claim, the Veteran has described a stressor relating to a physical altercation with a lieutenant which resulted in his being sent to the "stockade."  Accordingly, the Veteran's service personnel file may also be pertinent to the claim.  

In a claim for disability compensation, VA will make efforts to obtain the claimant's service medical records and other relevant records pertaining to the claimant's active military, naval or air service that are held or maintained by a governmental entity.  38 U.S.C. 5103A(c); 38 C.F.R. § 3.159(c)(3) (2015).  

VA must perform such document gathering assistance even before a claim is reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003); see 38 C.F.R. § 3.159(c)(1)-(3) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.  

2.  Obtain the Veteran's complete service personnel file and associate it with the claims file.  Also request any medical records that may be associated with his period of in-service incarceration.

3.  Obtain records from the Social Security Administration pertaining to the grant of disability benefits and associate them with the claims file.  Note all efforts made to obtain the records identified above and all responses received.

4.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


